                          UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF CALIFORNIA


 RICHARD TERFLINGER,                               Case No. 2:17-cv-00902 AC P

                     Plaintiff,                   ORDER AND WRIT OF HABEAS
                                                  CORPUS AD TESTIFICANDUM
 vs.                                              FOR SAME-DAY TRANSPORT OF
                                                  RICHARD TERFLINGER, CDCR # B18173
 B. WILEY, et al.,
                                                   DATE:        January 8, 2019
                  Defendants.                      TIME:        9:30 a.m.
                                                   CRTRM:       24

        Richard Terflinger, CDCR # B18173, Plaintiff in proceedings in this case on January
8, 2019, is confined at California Health Care Facility, Stockton, 7707 Austin Road, Stockton,
California 95215, in the custody of the Warden. In order to secure Mr. Terflinger’s attendance it
is necessary that a Writ of Habeas Corpus ad Testificandum issue commanding the custodian to
produce him before the Honorable Magistrate Judge Carolyn K. Delaney, United States
District Court, Eastern District of California, 501 I Street, Courtroom 24, 8th floor,
Sacramento, CA 95814 on January 8, 2019, at 9:30 a.m.

       ACCORDINGLY, IT IS HEREBY ORDERED that:

       1. A Writ of Habeas Corpus ad Testificandum issue, under the seal of this Court,
commanding the Warden to produce Mr. Terflinger in the United States District Court at the time
and place noted above;

       2. Given Mr. Terflinger’s medical condition, this Court directs the Warden to produce
Mr. Terflinger via a same-day transport; and

       3. The custodian is ordered to notify the Court of any change in custody of Mr.
Terflinger, and is ordered to provide the new custodian with a copy of this writ.


                   WRIT OF HABEAS CORPUS AD TESTIFICANDUM

To: Michael Martel, Warden of the California Health Care Facility, Stockton, 7707 Austin
Road, Stockton, California 95215.

        WE COMMAND you to produce the inmate named above to testify before the United
States District Court at the time and place noted above, as ordered by the Court; and thereafter to
return the inmate to the above institution.

       FURTHER, you have been ordered to notify the Court of any change in custody of the
inmate and have been ordered to provide the new custodian with a copy of this writ.

       IT IS SO ORDERED.

DATED: December 13, 2018
